CONCURRING OPINION
GARRARD, P.J.
I agree the evidence sustains the conviction for first degree burglary.
I additionally agree that Sansom v. State (1977), 267 Ind. 33, 366 N.E.2d 1171 stands for the proposition that in Indiana sentence may not be imposed for both burglary and the felony which the burglary was intended to accomplish.1 Compare, State v. Warner (1860), 14 Ind. 572.
However, I feel constrained to state that in my view this result is not compelled by the double jeopardy clause nor any other provision of the state or federal constitution. See, e.g., Blockburger v. United States (1932), 284 U.S. 299; Coleman v. State (1975), 264 Ind. 64, 339 N.E.2d 51. The mere intent to commit a felony, which exists as the relevant element of burglary, is constitutionally separate and distinct from the subsequent commission of acts constituting that intended felony.
Accordingly, I concur.
NOTE — Reported at 376 N.E.2d 545.